DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the cleaning assembly axis" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the robot" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the limiting element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson 3,396,518.

Independent Claim 1: Johnson discloses a lawnmower comprising: 
a housing (10); and 
a passive cleaning assembly (15, passive in that the cleaning assembly is essentially “along for the ride” with the rotary cutting blade 13) for removing detritus from the housing, the passive cleaning assembly being moveably mounted (on rotating shaft 14) on the housing, 
wherein movement of the lawnmower with respect to the ground (during a mowing operation) causes a cleaning portion of the passive cleaning assembly to move with respect to the housing and thereby remove detritus from the housing, as per claim 1.  

Dependent Claims 4-8, 12, 14: Johnson further discloses wherein the passive cleaning assembly (15) is rotatably mounted on the housing (10), such rotation being about a cleaning assembly axis (defined by shaft 14), and wherein the cleaning assembly axis is substantially normal to the ground, as per claim 4;
a grass cutting blade (13), which is driven (by 11) by the lawnmower so as to rotate with respect to the housing (10) about a blade axis (also defined through shaft 14), as per claim 5;
a grass cutting blade (13), which is driven (by 11) by the lawnmower so as to rotate with respect to the housing (10) about a blade axis (defined through shaft 14), wherein the blade axis is substantially aligned with the cleaning assembly axis (also through shaft 14), wherein the passive cleaning assembly (15) is rotatably mounted on the housing, such rotation being about a cleaning assembly axis, and wherein the cleaning assembly axis is substantially normal to the ground, as per claim 6;
wherein the housing (10) has a ground-facing side (the underside), which is generally concave (see Fig. 2), so as to define an at least partially-enclosed space between the ground and the robot during mowing, the cleaning portion (15) and the blade (13) being disposed within the space (Fig. 2), as per claim 7;
wherein the cleaning portion (15) removes detritus from at least a portion (the top underside surface) of the surface of the ground-facing side (the underside of 10), as per claim 8;
further configured to limit the movement of the passive cleaning assembly (15) with respect to the housing (10) to a defined range (that of the rotation area constrained by shaft 14), as per claim 12;
wherein the cleaning portion (15) comprises a plurality of elongate scraping elements (also each lateral side of 15 extending from the shaft 14, see Fig. 1), wherein each scraping element is shaped as a blade having two opposing edges, which are each configured to scrape detritus off the housing (10), as per claim 14.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris 5,062,257 in view of Johnson.

Independent Claim 1: Morris discloses a lawnmower (10) comprising a housing (11), as per claim 1. Morris also discloses wherein movement of the lawnmower with respect to the ground (col. 4, lns. 12-33, 59-64) causes a cutting blade (23) to move with the housing. 
 However, Morris does not disclose a passive cleaning assembly for removing detritus from the housing, the passive cleaning assembly being moveably mounted on the housing, 
wherein movement of the lawnmower with respect to the ground causes a cleaning portion of the passive cleaning assembly to move with respect to the housing and thereby remove detritus from the housing, as per claim 1.  
	Johnson discloses a similar lawnmower comprising a passive cleaning assembly (15, passive in that it is essentially “along for the ride” with the rotary cutting blade 13) for removing detritus from the housing (10) the passive cleaning assembly being movably mounted on the housing (via shaft 14), as per claim 1.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the passive cleaning assembly of Johnson on the lawnmower of Morris in order to clean the underside of the lawnmower housing. 
	It can be seen that when Johnson’s passive cleaning assembly (15) is mounted to Morris’s cutting blade shaft (21), which is rotated by wheels (12), that movement of Morris’s lawnmower with respect to the ground causes a cleaning portion (Johnson 15) of the passive cleaning assembly to move with respect to the housing and thereby remove detritus from Morris’s housing (11), as per claim 1. 

Dependent Claims 2-3, 9-10: The resultant combination of Morris in view of Johnson further discloses wherein the passive cleaning assembly (Johnson’s 15, when mounted on Morris’s lawnmower shaft 21) further comprises a ground-contacting portion (Morris 12), which contacts the ground during use, thereby causing the cleaning portion to move with respect to the housing during movement of the lawnmower, as per claim 2;
wherein turning movements of the lawnmower (Morris 10) cause (via Morris’s wheeled power from 12) the cleaning portion (of Johnson 15) to move with respect to the housing (Morris 11) and thereby remove detritus from the housing, as per claim 3.
Morris further discloses wherein the ground-contacting (12) portion is configured such that the amount of friction between itself and the ground is substantially greater (due to the physics of turning which has increased forces relative to straight-line movements) when the lawnmower (10) carries out turning movements, as compared with when the lawnmower carries out straight-line movements, as per claim 9;
wherein the ground-contacting portion (12) is adapted to contact the ground at the rear of the lawnmower (10) with respect to its forward direction of movement (as seen in Fig. 2), as per claim 10.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson.

Dependent Claim 15: The device is disclosed by Johnson as applied above. However, Johnson fails to disclose wherein the lawnmower is a robotic lawnmower, as per claim 15.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the lawnmower of Johnson a robotic lawnmower since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art and, furthermore, because robotic lawnmowers are old and well-known in the art for reducing the man-hours and energy needed to maintain lawns. See MPEP §2144.04 III.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        May 11, 2022